MEMORANDUM *
Kwangbae Petra Kim appeals the sentence imposed by the district court following her guilty plea for aiding and assisting in the filing of false income tax returns in violation of 26 U.S.C. § 7206(2). She argues that the government breached the plea agreement, and she seeks specific performance of the sentencing recommendation contained in the plea agreement.
We decline to address this issue for the first time on appeal, as Kim made no such claim in the district court. United States v. Maldonado, 215 F.3d 1046, 1051-52 (9th Cir.2000); United States v. Flores-Payon, 942 F.2d 556, 560 (9th Cir.1991). There was no plain error. See United States v. Olano, 507 U.S. 725, 732-35, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993); Flores-Payon, 942 F.2d at 560.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.